Exhibit 10.1

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (this “Agreement”) is entered into effective as of
this 11th day of February, 2011, by and between CenterState Banks, Inc., a
Florida corporation (the “Corporation” or the “Employer”), and Ernest S. Pinner,
President, Chief Executive Officer, and Chairman of the Board of Directors (the
“Executive”).

WHEREAS, the Executive is the President, Chief Executive Officer, and Chairman
of the Board of Directors, possessing unique skills, knowledge, and experience
relating to the Employer’s business, and the Executive has made and is expected
to continue to make major contributions to the profitability, growth, and
financial strength of the Employer and affiliates, and

WHEREAS, none of the conditions or events included in the definition of the term
“golden parachute payment” that is set forth in section 18(k)(4)(A)(ii) of the
Federal Deposit Insurance Act [12 U.S.C. 1828(k)(4)(A)(ii)] and in Federal
Deposit Insurance Corporation Rule 359.1(f)(1)(ii) [12 CFR 359.1(f)(1)(ii)]
exists or, to the Employer’s best knowledge, is contemplated insofar as the
Employer or any affiliates are concerned.

NOW THEREFORE, in consideration of these premises, the mutual covenants
contained herein, and other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows.

ARTICLE 1

EMPLOYMENT

1.1 Employment. The Employer hereby employs the Executive to serve as President,
Chief Executive Officer, and Chairman of the Board of Directors, and whose
duties and responsibilities include investor relations and mergers and
acquisitions, according to the terms and conditions of this Agreement and for
the period stated in section 1.2. The Executive shall serve under the direction
of the Corporation’s board of directors and in accordance with the Corporation’s
Bylaws and in accordance with the Corporation’s Articles of Incorporation or
Articles of Association, as amended or restated from time to time. The Executive
shall serve the Employer faithfully, diligently, competently, and to the best of
the Executive’s ability. The Executive shall exclusively devote full working
time, energy, and attention to the business of the Employer and to the promotion
of the Employer’s interests throughout the term of this Agreement. Without the
written consent of the Corporation, the Executive shall not render services to
or for any person, firm, corporation, or other entity or organization in
exchange for compensation, regardless of the form in which the compensation is
paid and regardless of whether it is paid directly or indirectly to the
Executive. Nothing in this section 1.1 shall prevent the Executive from managing
personal investments and affairs, provided that doing so does not interfere with
the proper performance of the Executive’s duties and responsibilities under this
Agreement.

1.2 Term. The initial term of employment shall be a period of three years,
commencing on the effective date first written above. On the first anniversary
of the effective date and on each anniversary thereafter, the Executive’s
employment shall be extended automatically for one additional year unless the
Employer’s board of directors determines that the term shall not be extended. If
the board of directors determines not to extend the term, it shall promptly
notify the Executive in writing. If the board decides not to extend the term of
employment, this Agreement shall nevertheless remain in force until the
employment term expires. The board’s decision not to extend the term of
employment shall not – by itself – give the Executive any rights under this
Agreement to claim an adverse change in position, compensation, or circumstances
or otherwise to claim entitlement to severance benefits under Articles 4 or 5 of
this Agreement. References herein to the term of employment mean the initial
term, as the same may be extended.

 

5



--------------------------------------------------------------------------------

ARTICLE 2

COMPENSATION

2.1 Base Salary. In consideration of the Executive’s performance of the
obligations under this Agreement, the Employer shall pay or cause to be paid to
the Executive a salary at the annual rate of not less than $350,000, payable in
installments in accordance with the Employer’s regular pay practices. The
Executive’s salary shall be reviewed annually by the Employer’s board of
directors or by the board committee having jurisdiction over executive
compensation. In the discretion of the board or the committee having
jurisdiction over executive compensation (x) the Executive’s salary may be
increased to account for increases in the cost of living, but cost-of-living
increases, if any, shall not occur more frequently than annually, and (y) the
Executive’s salary also may be increased beyond the amount necessary to account
for cost of living increases. However, the Executive’s salary shall not be
reduced. The Executive’s salary, as the same may be increased from time to time,
is referred to in this Agreement as the “Base Salary.”

2.2 Benefit Plans and Perquisites. (a) The Executive shall be entitled
throughout the term of this Agreement to participate in any and all officer or
employee compensation, bonus, incentive, and benefit plans in effect from time
to time, including without limitation plans providing pension, medical, dental,
disability, and group life benefits, including the Employer’s 401(k) Plan, and
to receive any and all other fringe benefits provided from time to time,
provided that the Executive satisfies the eligibility requirements for any such
plans or benefits.

(b) Reimbursement of business expenses. Subject to guidelines issued from time
to time by the Employer and upon submission of documentation to support expense
reimbursement in conformity with applicable requirements of federal income tax
laws and regulations, the Executive shall be entitled to reimbursement for all
reasonable business expenses incurred performing the obligations under this
Agreement, including but not limited to all reasonable business travel and
entertainment expenses incurred while acting at the request of or in the service
of the Employer and reasonable expenses for attendance at annual and other
periodic meetings of trade associations.

(c) Vacation. The Executive shall be entitled to paid annual vacation and sick
leave in accordance with the policies established from time to time by the
Employer.

ARTICLE 3

EMPLOYMENT TERMINATION

3.1 Termination Because of Death or Disability. (a) Death. The Executive’s
employment shall terminate automatically at the Executive’s death. If the
Executive dies in active service to the Employer, the Executive’s estate shall
receive any sums due to the Executive as Base Salary and reimbursement of
expenses through the end of the month in which death occurred, any bonus earned
or accrued through the date of death, including any unvested amounts awarded for
previous years, and for twelve months after the Executive’s death the Employer
shall provide without cost to the Executive’s family continuing health care
coverage under COBRA substantially identical to that provided for the Executive
before death.

(b) Disability. By delivery of written notice 30 days in advance to the
Executive, the Employer may terminate the Executive’s employment if the
Executive is disabled. For purposes of this Agreement the Executive shall be
considered “disabled” if an independent physician selected by the Employer and
reasonably acceptable to the Executive or the Executive’s legal representative
determines that, because of illness or accident, the Executive is unable to
perform the Executive’s duties and will be unable to perform the Executive’s
duties for a period of 90 consecutive days, and the Insurance Company that is
providing the Executive’s disability insurance coverage concurs that the
Executive is considered “disabled” pursuant to the terms and conditions of the
insurance policy(s) in place contemplated in Article 2.2 (d). The Executive
shall not be considered disabled, however, if the Executive returns to work on a
full-time basis within 30 days after the Employer gives notice of termination
due to disability. If the Executive’s employment terminates because of
disability, the Executive shall receive the salary earned through the date on
which termination became effective, any unpaid bonus or incentive compensation
due to the Executive for the calendar year preceding the calendar year in which
the termination became effective, any

 

6



--------------------------------------------------------------------------------

payments the Executive is eligible to receive under any disability insurance
program in which the Executive participates, and such other benefits to which
the Executive may be entitled under the Employer’s benefit plans, policies, and
agreements, or the provisions of this Agreement.

3.2 Involuntary Termination with Cause. The Employer may terminate the
Executive’s employment with Cause. If the Executive’s employment terminates with
Cause, the Executive shall receive the Base Salary through the date on which
termination becomes effective and reimbursement of expenses to which the
Executive is entitled when termination becomes effective. The Executive shall
not be deemed to have been terminated with Cause under this Agreement unless and
until there is delivered to the Executive a copy of a resolution adopted at a
meeting of the board of directors called and held for the purpose, which
resolution shall (x) contain findings that in the board’s good faith opinion the
Executive has committed an act constituting Cause, and (y) specify the
particulars thereof. For purposes of this Agreement “Cause” means any of the
following –

(a) gross negligence or gross neglect of duties to the Corporation,

(b) conviction of a felony or of a gross misdemeanor involving moral turpitude
in connection with the Executive’s employment with the Corporation, or

(c) fraud, disloyalty, dishonesty, or wilful violation of any law or significant
Corporation policy committed in connection with the Executive’s employment and
resulting in a material adverse effect on the Corporation.

3.3 Involuntary Termination Without Cause and Voluntary Termination with Good
Reason. With written notice to the Executive 90 days in advance, the Employer
may terminate the Executive’s employment without Cause. Termination shall take
effect at the end of the 90-day period. With advance written notice to the
Employer as provided in clause (y), the Executive may terminate employment with
Good Reason. If the Executive’s employment terminates involuntarily without
Cause or voluntarily but with Good Reason, the Executive shall be entitled to
the benefits specified in Article 4 of this Agreement. For purposes of this
Agreement a voluntary termination by the Executive shall be considered a
voluntary termination with Good Reason if the conditions of the safe-harbor
definition of good reason contained in Internal Revenue Code section 409A are
satisfied, as the same may be amended from time to time. References in this
Agreement to Internal Revenue Code section 409A include rules, regulations, and
guidance of general application issued by the Department of the Treasury under
section 409A. For purposes of clarification and without intending to affect the
foregoing reference to section 409A for the definition of Good Reason, as of the
effective date of this Agreement the safe-harbor definition of separation from
service for good reason in Rule 1.409A-1(n)(2)(ii) would provide as follows –

(x) a voluntary termination by the Executive shall be considered a voluntary
termination with Good Reason if any of the following occur without the
Executive’s advance written consent, and the term Good Reason shall mean the
occurrence of any of the following without the Executive’s advance written
consent –

1) a material diminution of the Executive’s Base Salary,

2) a material diminution of the Executive’s authority, duties, or
responsibilities,

3) a material diminution in the authority, duties, or responsibilities of the
supervisor to whom the Executive is required to report,

4) the departure of the supervisor to whom the Executive is required to report,
unless the Executive is the successor to the supervisor,

5) a material diminution in the budget over which the Executive retains
authority,

6) a material change in the geographic location at which the Executive must
perform services for the Employer, or

 

7



--------------------------------------------------------------------------------

7) any other action or inaction that constitutes a material breach by the
Employer of this Agreement.

(y) the Executive must give notice to the Employer of the existence of one or
more of the conditions described in clause (x) within 90 days after the initial
existence of the condition, and the Employer shall have 30 days thereafter to
remedy the condition. In addition, the Executive’s voluntary termination because
of the existence of one or more of the conditions described in clause (x) must
occur within 24 months after the initial existence of the condition.

3.4 Voluntary Termination by the Executive Without Good Reason. If the Executive
terminates employment voluntarily but without Good Reason, the Executive shall
receive the Base Salary and expense reimbursement to which the Executive is
entitled through the date on which termination becomes effective.

3.5 Termination Generally. If at employment termination the Executive is serving
as a director of the Corporation or the Bank, the Executive shall be deemed to
have resigned as a director effective immediately after termination, regardless
of whether the Executive submits a formal, written resignation as director. All
files, records, documents, manuals, books, forms, reports, memoranda, studies,
data, calculations, recordings or correspondence, in whatever form they may
exist, and all copies, abstracts and summaries of the foregoing, and all
physical items related to the business of the Employer, its affiliates, and
their respective directors and officers, whether of a public nature or not, and
whether prepared by Executive or not, are and at employment termination shall
remain the exclusive property of the Employer, without the Employer’s advance
written consent shall not be removed from their premises except as required in
the course of providing services under this Agreement, and at termination shall
be promptly returned by the Executive to the Employer.

ARTICLE 4

SEVERANCE COMPENSATION

4.1 Cash Severance after Termination Without Cause or Termination with Good
Reason. If the Executive’s employment terminates involuntarily but without Cause
or voluntarily but with Good Reason, on the first day of the seventh month after
the month in which the Executive’s employment terminates the Employer shall pay
to the Executive in a single lump sum cash in an amount equal to two times the
highest annual compensation as reported on the Executive’s Form W-2 over the
three-year period immediately preceding the year in which notice of employment
termination is given, without discount for the time value of money. The Employer
and the Executive acknowledge and agree that the compensation and benefits under
this section 4.1 shall not be payable if compensation and benefits are payable
or shall have been paid to the Executive under Article 5 of this Agreement.

4.2 Post-Termination Insurance Coverage. (a) Subject to section 4.2(b), if the
Executive’s employment terminates involuntarily but without Cause or voluntarily
but with Good Reason, the Employer shall continue or cause to be continued at
the Employer’s expense and on behalf of the Executive and the Executive’s
dependents and beneficiaries medical and dental insurance coverage as in effect
during and in accordance with the same schedule prevailing in the 12 months
preceding the date of the Executive’s termination, along with the disability
reimbursement and gross-up benefit under section 2.2(d). The medical and dental
insurance benefits provided by this section 4.2(a) shall be reduced if the
Executive obtains medical or dental insurance benefits through another employer,
or eliminated entirely if the other employer’s insurance benefits are equivalent
or superior to the benefits provided under this section 4.2(a). If the insurance
benefits are reduced, they shall be reduced by an amount such that the
Executive’s aggregate insurance benefits for the period specified in this
section 4.2(a) are equivalent to the benefits to which the Executive would have
been entitled had the Executive not obtained medical or dental insurance
benefits through another employer. The medical and dental insurance coverage and
disability (including income tax gross up) benefit shall continue until the
first to occur of (w) the Executive’s return to employment with the Employer or
another employer providing equivalent or superior insurance benefits, (x) the
Executive’s attainment of age 65, (y) the Executive’s death, or (z) the end of
the term remaining under this Agreement when the Executive’s employment
terminates. This section 4.2 shall not be interpreted to limit any benefits to
which the Executive or the Executive’s dependents or beneficiaries may be
entitled under any of the Employer’s employee benefit plans, agreements,
programs, or practices after the Executive’s employment termination, including
without limitation retiree medical benefits.

 

8



--------------------------------------------------------------------------------

(b) If (x) under the terms of the applicable policy or policies for the
insurance benefits specified in section 4.2(a) it is not possible to continue
the Executive’s coverage or (y) when employment termination occurs the Executive
is a specified employee within the meaning of section 409A of the Internal
Revenue Code of 1986, if any of the continued insurance benefits specified in
section 4.2(a) would be considered deferred compensation under section 409A, and
finally if an exemption from the six-month delay requirement of section
409A(a)(2)(B)(i) is not available for that particular insurance benefit, instead
of continued insurance coverage under section 4.2(a) the Employer shall pay to
the Executive in a single lump sum an amount in cash equal to the present value
of the Employer’s projected cost to maintain that particular insurance benefit
had the Executive’s employment not terminated, assuming continued coverage for
the lesser of the number of months remaining in the term of this Agreement or
the number of months until the Executive attains age 65. The lump-sum payment
shall be made 30 days after employment termination or, if section 4.1(b) applies
and a six-month delay is required under Internal Revenue Code section 409A, on
the first day of the seventh month after the month in which the Executive’s
employment terminates.

4.3 Release. The Executive shall be entitled to no compensation or other
benefits under this Article 4 unless the Executive enters into a release in form
satisfactory to the Executive and the Employer acknowledging the Employer’s and
the Executive’s remaining obligations and discharging both parties, as well as
the Employer’s officers, directors, and employees for their actions for or on
behalf of the Employer, from any other claims or obligations arising out of the
Executive’s employment by the Employer, including the circumstances of the
Executive’s employment termination. The non-compete and other covenants
contained in Article 7 of this Agreement are not contingent on the Executive
entering into a release under this section 4.3 and shall be effective regardless
of whether the Executive enters into the release.

ARTICLE 5

CHANGE IN CONTROL

5.1 Change in Control Benefits. If a Change in Control occurs during the term of
this Agreement, the Employer shall make or cause to be made a lump-sum payment
to the Executive in an amount in cash equal to two and one half times the
highest annual compensation as reported on the Executive’s Form W-2 over the
three-year period immediately preceding the year in which the Change in Control
occurs. The amount payable to the Executive hereunder shall not be reduced to
account for the time value of money or discounted to present value. The payment
required under this section 5.1 is payable on the date the Change in Control
occurs. If the Executive receives payment under this section 5.1 the Executive
shall not be entitled to any additional severance benefits under section 4.1 of
this Agreement after employment termination. The Executive shall be entitled to
benefits under this section 5.1 on no more than one occasion during the term of
this Agreement.

5.2 Change in Control Defined. For purposes of this Agreement “Change in
Control” means a change in control as defined in Internal Revenue Code section
409A, as the same may be amended from time to time. For purposes of
clarification and without intending to affect the foregoing reference to section
409A for the definition of Change in Control, as of the effective date of this
Agreement a Change in Control as defined in Rule 1.409A-3(i)(5) would provide as
follows –

(a) Change in ownership: a change in ownership of the Employer occurs on the
date any one person or group accumulates ownership of Employer stock
constituting more than 50% of the total fair market value or total voting power
of Employer stock, or

(b) Change in effective control: (x) any one person or more than one person
acting as a group acquires within a 12-month period ownership of Employer stock
possessing 30% or more of the total voting power of Employer stock, or (y) a
majority of the Employer’s board of directors is replaced during any 12-month
period by directors whose appointment or election is not endorsed in advance by
a majority of the Employer’s board of directors, or

 

9



--------------------------------------------------------------------------------

(c) Change in ownership of a substantial portion of assets: a change in
ownership of a substantial portion of the Employer’s assets occurs if in a
12-month period any one person or more than one person acting as a group
acquires from the Employer assets having a total gross fair market value equal
to or exceeding 40% of the total gross fair market value of all of the
Employer’s assets immediately before the acquisition or acquisitions. For this
purpose, gross fair market value means the value of the Employer’s assets, or
the value of the assets being disposed of, determined without regard to any
liabilities associated with the assets.

5.3 Gross-Up for Taxes. (a) Additional payment to account for Excise Taxes. If
the Executive receives the lump-sum payment under section 5.1 of this Agreement
and acceleration of benefits under any other benefit, compensation, or incentive
plan or arrangement with the Employer (collectively, the “Total Benefits”), and
if any part of the Total Benefits is subject to the Excise Tax under section
280G and section 4999 of the Internal Revenue Code (the “Excise Tax”), the
Employer shall pay or cause to be paid to the Executive the following additional
amounts, consisting of (x) a payment equal to the Excise Tax payable by the
Executive under section 4999 on the Total Benefits (the “Excise Tax Payment”)
and (y) a payment equal to the amount necessary to provide the Excise Tax
Payment net of all income, payroll, and excise taxes. Together, the additional
amounts described in clauses (x) and (y) are referred to in this Agreement as
the “Gross-Up Payment Amount.” Payment of the Gross-Up Payment Amount shall be
made in addition to the amount set forth in section 5.1 and shall be made at the
same time payment is made under section 5.1.

Calculating the Excise Tax. For purposes of determining whether any of the Total
Benefits will be subject to the Excise Tax and for purposes of determining the
amount of the Excise Tax,

 

  1) Determination of “parachute payments” subject to the Excise Tax: any other
payments or benefits received or to be received by the Executive in connection
with a Change in Control or the Executive’s employment termination (whether
under the terms of this Agreement or any other agreement or any other benefit
plan or arrangement with the Employer, any person whose actions result in a
Change in Control, or any person affiliated with the Employer or such person)
shall be treated as “parachute payments” within the meaning of section
280G(b)(2) of the Internal Revenue Code, and all “excess parachute payments”
within the meaning of section 280G(b)(1) shall be treated as subject to the
Excise Tax, unless in the opinion of the certified public accounting firm that
is retained by the Employer as of the date immediately before the Change in
Control (the “Accounting Firm”) such other payments or benefits do not
constitute (in whole or in part) parachute payments, or such excess parachute
payments represent (in whole or in part) reasonable compensation for services
actually rendered within the meaning of section 280G(b)(4) of the Internal
Revenue Code in excess of the “base amount” (as defined in section 280G(b)(3) of
the Internal Revenue Code), or are otherwise not subject to the Excise Tax,

 

  2) Calculation of benefits subject to the Excise Tax: the amount of the Total
Benefits that shall be treated as subject to the Excise Tax shall be equal to
the lesser of (x) the total amount of the Total Benefits reduced by the amount
of such Total Benefits that in the opinion of the Accounting Firm are not
parachute payments, or (y) the amount of excess parachute payments within the
meaning of section 280G(b)(1) (after applying clause (1), above), and

 

  3) Value of noncash benefits and deferred payments: the value of any noncash
benefits or any deferred payment or benefit shall be determined by the
Accounting Firm in accordance with the principles of sections 280G(d)(3) and
(4) of the Internal Revenue Code.

Assumed Marginal Income Tax Rate. For purposes of determining the Gross-Up
Payment Amount, the Executive shall be deemed to pay federal income taxes at the
highest marginal rate of federal income taxation in the calendar years in which
the Gross-Up Payment Amount is to be made and state and local income taxes at
the highest marginal rate of taxation in the state and locality of the
Executive’s residence on the date of the Change in Control or employment
termination, net of the reduction in federal income taxes that can be obtained
from deduction of state

 

10



--------------------------------------------------------------------------------

and local taxes (calculated by assuming that any reduction under section 68 of
the Internal Revenue Code in the amount of itemized deductions allowable to the
Executive applies first to reduce the amount of state and local income taxes
that would otherwise be deductible by the Executive, and applicable federal FICA
and Medicare withholding taxes).

Return of Reduced Excise Tax Payment or Payment of Additional Excise Tax. If the
Excise Tax is later determined to be less than the amount taken into account
hereunder when the Change in Control occurred or when the Executive’s employment
terminated, the Executive shall repay to the Employer – when the amount of the
reduction in Excise Tax is finally determined – the portion of the Gross-Up
Payment Amount attributable to the reduction (plus that portion of the Gross-Up
Payment Amount attributable to the Excise Tax, federal, state and local income
taxes and FICA and Medicare withholding taxes imposed on the Gross-Up Payment
Amount being repaid by the Executive to the extent that the repayment results in
a reduction in Excise Tax, FICA and Medicare withholding taxes and/or a federal,
state or local income tax deduction).

If the Excise Tax is later determined to be more than the amount taken into
account hereunder when the Change in Control occurred or when the Executive’s
employment terminated (due, for example, to a payment whose existence or amount
cannot be determined at the time of the Gross-Up Payment Amount), the Employer
shall make an additional payment to the Executive for that excess (plus any
interest, penalties or additions payable by the Executive for the excess) when
the amount of the excess is finally determined.

(b) Responsibilities of the Accounting Firm and the Employer. Determinations
Shall Be Made by the Accounting Firm. Subject to the provisions of section
5.3(a), all determinations required to be made under this section 5.3(b) –
including whether and when a Gross-Up Payment Amount is required, the amount of
the Gross-Up Payment Amount, and the assumptions to be used to arrive at the
determination (collectively, the “Determination”) – shall be made by the
Accounting Firm, which shall provide detailed supporting calculations both to
the Employer and the Executive at least 30 business days before the date of the
Change in Control, or such earlier time as is requested by the Employer.

Fees and Expenses of the Accounting Firm and Agreement with the Accounting Firm.
All fees and expenses of the Accounting Firm shall be borne solely by the
Employer. The Employer shall enter into any agreement requested by the
Accounting Firm in connection with the performance of its services hereunder.

Accounting Firm’s Opinion. If the Accounting Firm determines that no Excise Tax
is payable by the Executive, the Accounting Firm shall furnish the Executive
with a written opinion to that effect and to the effect that failure to report
Excise Tax, if any, on the Executive’s applicable federal income tax return will
not result in the imposition of a negligence or similar penalty.

Accounting Firm’s Determination Is Binding; Underpayment and Overpayment. The
Determination by the Accounting Firm shall be binding on the Employer and the
Executive. Because of the uncertainty when the Determination is made about
whether any of the Total Benefits will be subject to the Excise Tax, it is
possible that a Gross-Up Payment Amount that should have been made will not have
been made by the Employer (“Underpayment”) or that a Gross-Up Payment Amount
will be made that should not have been made by the Employer (“Overpayment”). If
after a Determination by the Accounting Firm the Executive is required to pay
additional Excise Tax, the Accounting Firm shall determine the amount of the
Underpayment. The Underpayment (together with interest at the rate provided in
section 1274(d)(2)(B) of the Internal Revenue Code) shall be paid promptly by
the Employer to or for the benefit of the Executive. If the Gross-Up Payment
Amount exceeds the amount necessary to reimburse the Executive for the Excise
Tax according to section 5.3(a), the Accounting Firm shall determine the amount
of the Overpayment. The Overpayment (together with interest at the rate provided
in section 1274(d)(2)(B) of the Internal Revenue Code) shall be paid promptly by
the Executive to or for the benefit of the Employer. Provided that the
Executive’s expenses are reimbursed by the Employer, the Executive shall
cooperate with any reasonable requests by the Employer in any contests or
disputes with the Internal Revenue Service relating to the Excise Tax.

 

11



--------------------------------------------------------------------------------

Accounting Firm Conflict of Interest. If the Accounting Firm is serving as
accountant or auditor for the individual, entity, or group effecting the Change
in Control, the Executive may appoint another nationally recognized public
accounting firm to make the Determination required hereunder (in which case the
term “Accounting Firm” as used in this Agreement shall be deemed to refer to the
accounting firm appointed by the Executive).

ARTICLE 6

CONFIDENTIALITY AND CREATIVE WORK

6.1 Non-disclosure. The Executive covenants and agrees not to reveal to any
person, firm, or corporation any confidential information of any nature
concerning the Employer or its business, or anything connected therewith. As
used in this Article 6, the term “confidential information” means all of the
Employer’s and affiliates’ confidential and proprietary information and trade
secrets in existence on the date hereof or existing at any time during the term
of this Agreement, including but not limited to –

(a) the whole or any portion or phase of any business plans, financial
information, purchasing data, supplier data, accounting data, or other financial
information,

(b) the whole or any portion or phase of any research and development
information, design procedures, algorithms or processes, or other technical
information,

(c) the whole or any portion or phase of any marketing or sales information,
sales records, customer lists, customer information, employee lists, employee
information, financial products and services, financial products and services
pricing, financial information and projections, or other sales information, and

(d) trade secrets, as defined from time to time by the laws of the State of
Florida.

However, confidential information excludes information that – as of the date
hereof or at any time after the date hereof – is published or disseminated
without obligation of confidence or that becomes a part of the public domain
(x) by or through action of the Employer, or (y) otherwise than by or at the
direction of the Executive. This section 6.1 does not prohibit disclosure
required by an order of a court having jurisdiction or a subpoena from an
appropriate governmental agency or disclosure made by the Executive in the
ordinary course of business and within the scope of the Executive’s authority.

6.2 Return of Materials. The Executive agrees to deliver or return to the
Employer upon termination, upon expiration of this Agreement, or as soon
thereafter as possible, all written information and any other similar items
furnished by the Employer or prepared by the Executive in connection with the
Executive’s services hereunder. The Executive will retain no copies thereof
after termination of this Agreement or termination of the Executive’s
employment.

6.3 Creative Work. The Executive agrees that all creative work and work product,
including but not limited to all technology, business management tools,
processes, software, patents, trademarks, and copyrights developed by the
Executive during the term of this Agreement, regardless of when or where such
work or work product was produced, constitutes work made for hire, all rights of
which are owned by the Employer. The Executive hereby assigns to the Employer
all rights, title, and interest, whether by way of copyrights, trade secret,
trademark, patent, or otherwise, in all such work or work product, regardless of
whether the same is subject to protection by patent, trademark, or copyright
laws. This section 6.3 shall not be construed to require assignment to the
Employer of the Executive’s right, title, and interest in creative work and work
product, including but not limited to inventions, patents, trademarks, and
copyrights, developed by the Executive entirely on the Executive’s own time and
without using the Employer’s equipment, supplies, facilities, or trade secrets
unless the creative work or work product (x) relates to the Employer’s business
or actual or demonstrably anticipated research or development or (y) results
from any work performed by the Executive for the Employer. However, to enable
the Employer to determine the rights of the Employer and the Executive in any
creative work and work product developed by the Executive that

 

12



--------------------------------------------------------------------------------

the Executive considers nonassignable under this section 6.3, including but not
limited to inventions, patents, trademarks, and copyrights, the Executive shall
during the term of this Agreement timely report to the Employer all such
creative work and work product.

6.4 Injunctive Relief. The Executive hereby acknowledges that the enforcement of
this Article 6 is necessary to ensure the preservation, protection, and
continuity of the business, trade secrets, and goodwill of the Employer, and
that the restrictions set forth in Article 6 are reasonable in terms of time,
scope, territory, and in all other respects. The Executive acknowledges that it
is impossible to measure in money the damages that will accrue to the Employer
if the Executive fails to observe the obligations imposed by Article 6.
Accordingly, if the Employer institutes an action to enforce the provisions
hereof, the Executive hereby waives the claim or defense that an adequate remedy
at law is available to the Employer and the Executive agrees not to urge in any
such action the claim or defense that an adequate remedy at law exists. If there
is a breach or threatened breach by the Executive of the provisions of Article
6, the Employer shall be entitled to an injunction without bond to restrain the
breach or threatened breach, and the prevailing party in any the proceeding
shall be entitled to reimbursement for all costs and expenses, including
reasonable attorneys’ fees. The existence of any claim or cause of action by the
Executive against the Employer shall not constitute and shall not be asserted as
a defense by the Executive to enforcement of Article 6.

6.5 Affiliates’ Confidential Information is Covered. For purposes of this
Agreement the term “affiliate” includes the Corporation, the Bank, and any
entity that directly or indirectly through one or more intermediaries controls,
is controlled by, or is under common control with the Corporation or the Bank.

6.6 Survival of Obligations. The Executive’s obligations under Article 6 shall
survive employment termination regardless of the manner in which termination
occurs and shall be binding upon the Executive’s heirs, executors, and
administrators.

ARTICLE 7

COMPETITION AFTER EMPLOYMENT TERMINATION

7.1 Restrictions on the Executive’s Post-Employment Activities. The restrictions
in this Article 7 have been negotiated, presented to and accepted by the
Executive contemporaneous with the offer and acceptance by the Executive of this
Agreement and the benefits promised in a Supplemental Executive Retirement
Agreement signed or to be signed in 2010 by the Executive and the Corporation.
The Employer’s decision to enter into this Agreement and the Supplemental
Executive Retirement Agreement is conditioned upon the Executive’s agreement to
be bound by the restrictions contained in this Article 7. This Article 7 shall
be void if a Change in Control occurs before the Executive’s employment
termination. For purposes of this Article 7 the term “Employer” includes not
only the Corporation but also the Bank.

(a) Promise of no solicitation. The Executive promises and agrees that during
the Restricted Period (as defined below) and in the Restricted Territory (as
defined below) the Executive shall1:

1. not directly or indirectly solicit or attempt to solicit any Customer (as
defined below) to accept or purchase Financial Products or Services (as defined
below) of the same nature, kind, or variety as provided to the Customer by the
Employer during the two years immediately before the Executive’s employment
termination with the Employer,

2. not directly or indirectly influence or attempt to influence any Customer,
joint venturer, or other business partner of the Employer to alter that person
or entity’s business relationship with the Employer in any respect, and

 

1

For example, the promise of no solicitation applies if the Executive is
conducting prohibited business in the Restricted Territory or if the entity
with, for or to whom the Executive is conducting prohibited business is located
within the Restricted Territory.

 

13



--------------------------------------------------------------------------------

3. not accept the Financial Products or Services business of any Customer or
provide Financial Products or Services to any Customer on behalf of anyone other
than the Employer.

(b) Promise of no competition. The Executive promises and agrees that during the
Restricted Period in the Restricted Territory the Executive shall not engage,
undertake, or participate in the business of providing, selling, marketing, or
distributing Financial Products or Services of a similar nature, kind, or
variety (x) as offered by the Employer to Customers during the two years
immediately before the Executive’s employment termination with the Employer, or
(y) as offered by the Employer to any of its Customers during the Restricted
Period.2

(c) Promise of no raiding/hiring. The Executive promises and agrees that during
the Restricted Period the Executive shall not solicit or attempt to solicit and
shall not encourage or induce in any way any employee, joint venturer, or
business partner of the Employer to terminate an employment or contractual
relationship with the Employer. The Executive agrees that the Executive shall
not hire any person employed by Employer during the two-year period before the
Executive’s employment termination with the Employer or any person employed by
the Employer during the Restricted Period.

(d) Promise of no disparagement. The Executive promises and agrees that during
the Restricted Period the Executive shall not cause statements to be made
(whether written or oral) that reflect negatively on the business reputation of
the Employer. The Employer likewise promises and agrees that during the
Restricted Period the Employer shall not cause statements to be made (whether
written or oral) that reflect negatively on the reputation of the Executive.

(e) Acknowledgment. The Executive and the Employer acknowledge and agree that
the provisions of this Article 7 have been negotiated and carefully determined
to be reasonable and necessary for the protection of legitimate business
interests of the Employer. Both parties agree that a violation of Article 7 is
likely to cause immediate and irreparable harm that will give rise to the need
for court ordered injunctive relief. In the event of a breach or threatened
breach by the Executive of any provision of this Agreement, the Employer shall
be entitled to obtain an injunction without bond restraining the Executive from
violating the terms of this Agreement and to institute an action against the
Executive to recover damages from the Employee for such breach. These remedies
for default or breach are in addition to any other remedy or form of redress
provided under Florida law. The parties acknowledge that the provisions of this
Article 7 survive termination of the employment relationship, but the provisions
of this Article 7 shall be null and void if a Change in Control occurs before
employment termination. The parties agree that if any of the provisions of this
Article 7 are deemed unenforceable by a court of competent jurisdiction, that
such provisions may be stricken as independent clauses by the court in order to
enforce the remaining territory restrictions and that the intent of the parties
is to afford the broadest restriction on post-employment activities as set forth
in this Agreement. Without limiting the generality of the foregoing, without
limiting the remedies available to the Employer for violation of this Agreement,
and without constituting an election of remedies, if the Executive violates any
of the terms of Article 7 the Executive shall forfeit on the Executive’s own
behalf and that of beneficiary(ies) any rights to and interest in any severance
or other benefits under this Agreement or other contract the Executive has with
the Bank or the Corporation.

(f) Definitions: 1. “Restricted Period” as used herein means the one-year period
immediately after the Executive’s termination and/or separation of employment
with the Employer, regardless of the reason for termination and/or separation.
The Restricted Period shall be extended in an amount equal to any time period
during which a violation of Article 7 of this Agreement is proven.

2. “Restricted Territory” as used herein means all of Polk County, Florida.

3. “Customer” as used herein means any individual, joint venturer, entity of any
sort, or other business partner of the Employer, with, for or to whom the
Employer has provided Financial Products

 

2

For example, the promise of no competition applies if the Executive is
conducting prohibited business in the Restricted Territory or if the entity
with, for or to whom the Executive is conducting prohibited business is located
within the Restricted Territory.

 

14



--------------------------------------------------------------------------------

or Services during the last two years of the Executive’s employment with the
Employer; or any individual, joint venturer, entity of any sort, or business
partner whom the Employer has identified as a prospective customer of Financial
Products or Services within the last two years of the Executive’s employment
with the Employer.

4. “Financial Products or Services” as used herein means any product or service
that a financial institution or a financial holding company could offer by
engaging in any activity that is financial in nature or incidental to such a
financial activity under section 4(k) of the Bank Holding Company Act of 1956
and that is offered by the Employer or an affiliate on the date of the
Executive’s employment termination, including but not limited to banking
activities and activities that are closely related and a proper incident to
banking, or other products or services of the type of which the Executive was
involved during the Executive’s employment with the Employer.

ARTICLE 8

MISCELLANEOUS

8.1 Successors and Assigns. (a) This Agreement is binding on successors. This
Agreement shall be binding upon the Employer and any successor to the Employer,
including any persons acquiring directly or indirectly all or substantially all
of the business or assets of the Employer by purchase, merger, consolidation,
reorganization, or otherwise. But this Agreement and the Employer’s obligations
under this Agreement are not otherwise assignable, transferable, or delegable by
the Employer. By agreement in form and substance satisfactory to the Executive,
the Employer shall require any successor to all or substantially all of the
business or assets of the Employer expressly to assume and agree to perform this
Agreement in the same manner and to the same extent the Employer would be
required to perform had no succession occurred.

(b) This Agreement is enforceable by the Executive’s heirs. This Agreement shall
inure to the benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees, and
legatees.

(c) This Agreement is personal in nature and is not assignable. This Agreement
is personal in nature. Without written consent of the other parties, no party
shall assign, transfer, or delegate this Agreement or any rights or obligations
under this Agreement except as expressly provided herein. Without limiting the
generality or effect of the foregoing, the Executive’s right to receive payments
hereunder is not assignable or transferable, whether by pledge, creation of a
security interest, or otherwise, except for a transfer by the Executive’s will
or by the laws of descent and distribution. If the Executive attempts an
assignment or transfer that is contrary to this section 8.1, the Employer shall
have no liability to pay any amount to the assignee or transferee.

8.2 Governing Law, Jurisdiction and Forum. This Agreement shall be construed
under and governed by the internal laws of the State of Florida, without giving
effect to any conflict of laws provision or rule (whether of the State of
Florida or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Florida. By entering into this
Agreement, the Executive acknowledges that the Executive is subject to the
jurisdiction of both the federal and state courts in the State of Florida. Any
actions or proceedings instituted under this Agreement shall be brought and
tried solely in courts located in Polk County, Florida or in the federal court
having jurisdiction in Winter Haven, Florida. The Executive expressly waives the
right to have any such actions or proceedings brought or tried elsewhere.

8.3 Entire Agreement. This Agreement sets forth the entire agreement of the
parties concerning the employment of the Executive. Any oral or written
statements, representations, agreements, or understandings made or entered into
prior to or contemporaneously with the execution of this Agreement are hereby
rescinded, revoked, and rendered null and void. This Agreement supersedes in its
entirety the July 11, 2006 Change in Control and Severance Agreement between the
Corporation and the Executive, and from and after the date of this Agreement the
July 11, 2006 Change in Control and Severance Agreement, as amended by the
Amendment to Change in Control and Severance Agreement, shall be of no further
force or effect.

 

15



--------------------------------------------------------------------------------

8.4 Notices. Any notice under this Agreement shall be deemed to have been
effectively made or given if in writing and personally delivered, delivered by
mail properly addressed in a sealed envelope, postage prepaid by certified or
registered mail, delivered by a reputable overnight delivery service, or sent by
facsimile. Unless otherwise changed by notice, notice shall be properly
addressed to the Executive if addressed to the address of the Executive on the
books and records of the Employer at the time of the delivery of such notice,
and properly addressed to the Employer if addressed to CenterState Banks, Inc.,
42745 U.S. Highway 27, Davenport, Florida 33837, Attention: Corporate Secretary.

8.5 Severability. If there is a conflict between any provision of this Agreement
and any statute, regulation, or judicial precedent, the latter shall prevail,
but the affected provisions of this Agreement shall be curtailed and limited
solely to the extent necessary to bring them within the requirements of law. If
any provision of this Agreement is held by a court of competent jurisdiction to
be indefinite, invalid, void or voidable, or otherwise unenforceable, the
remainder of this Agreement shall continue in full force and effect unless that
would clearly be contrary to the intentions of the parties or would result in an
injustice.

8.6 Captions and Counterparts. The captions in this Agreement are solely for
convenience. The captions do not define, limit, or describe the scope or intent
of this Agreement. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

8.7 Amendment and Waiver. This Agreement may not be amended, released,
discharged, abandoned, changed, or modified except by an instrument in writing
signed by each of the parties hereto. The failure of any party hereto to enforce
at any time any of the provisions of this Agreement shall not be construed to be
a waiver of any such provision or affect the validity of this Agreement or any
part thereof or the right of any party thereafter to enforce each and every such
provision. No waiver or any breach of this Agreement shall be held to be a
waiver of any other or subsequent breach.

8.8 Payment of Legal Fees. The Employer is aware that after a Change in Control
management could cause or attempt to cause the Employer to refuse to comply with
its obligations under this Agreement, or could institute or cause or attempt to
cause the Employer to institute litigation seeking to have this Agreement
declared unenforceable, or could take or attempt to take other action to deny
Executive the benefits intended under this Agreement. In these circumstances the
purpose of this Agreement would be frustrated. The Employer desires that the
Executive not be required to incur the expenses associated with the enforcement
of rights under this Agreement, whether by litigation or other legal action,
because the cost and expense thereof would substantially detract from the
benefits intended to be granted to the Executive hereunder. The Employer desires
that the Executive not be forced to negotiate settlement of rights under this
Agreement under threat of incurring expenses. Accordingly, if after a Change in
Control occurs it appears to the Executive that (x) the Employer has failed to
comply with any of its obligations under this Agreement, or (y) the Employer or
any other person has taken any action to declare this Agreement void or
unenforceable, or instituted any litigation or other legal action designed to
deny, diminish, or to recover from the Executive the benefits intended to be
provided to the Executive hereunder, the Employer irrevocably authorizes the
Executive from time to time to retain counsel of the Executive’s choice, at the
Employer’s expense as provided in this section 8.8, to represent the Executive
in the initiation or defense of any litigation or other legal action, whether by
or against the Employer or any director, officer, stockholder, or other person
affiliated with the Employer, in any jurisdiction. Despite any existing or
previous attorney-client relationship between the Employer and any counsel
chosen by the Executive under this section 8.8, the Employer irrevocably
consents to the Executive entering into an attorney-client relationship with
that counsel, and the Employer and the Executive agree that a confidential
relationship shall exist between the Executive and that counsel. The fees and
expenses of counsel selected from time to time by the Executive as provided in
this section shall be paid or reimbursed to the Executive by the Employer on a
regular, periodic basis upon presentation by the Executive of a statement or
statements prepared by counsel in accordance with counsel’s customary practices,
up to a maximum aggregate amount of $500,000, whether suit be brought or not,
and whether or not incurred in trial, bankruptcy, or appellate proceedings. The
Employer’s obligation to pay the Executive’s legal fees provided by this section
8.8 operates separately from and in addition to any legal fee reimbursement
obligation the Employer may have with the

 

16



--------------------------------------------------------------------------------

Executive under any separate severance or other agreement. Despite anything in
this Agreement to the contrary, however, the Employer shall not be required to
pay or reimburse Executive’s legal expenses if doing so would violate section
18(k) of the Federal Deposit Insurance Act [12 U.S.C. 1828(k)] and Rule 359.3 of
the Federal Deposit Insurance Corporation [12 CFR 359.3]. Despite anything in
this Agreement to the contrary, however, the Employer shall not be required to
pay or reimburse Executive’s legal expenses under this section 8.8 if doing so
would violate section 18(k) of the Federal Deposit Insurance Act [12 U.S.C.
1828(k)] and Rule 359.3 of the Federal Deposit Insurance Corporation [12 CFR
359.3].

8.9 FDIC Part 359 Limitations. Despite any contrary provision within this
Agreement, any payments made to the Executive under this Agreement, or
otherwise, shall be subject to compliance with 12 U.S.C. 1828 and FDIC
Regulation 12 CFR Part 359, Golden Parachute Indemnification Payments, and any
other regulations or guidance promulgated thereunder.

8.10 Consultation with Counsel and Interpretation of this Agreement. The
Executive has had the assistance of counsel of the Executive’s choosing in the
negotiation of this Agreement or the Executive has chosen not to have the
assistance of counsel. Both parties hereto having participated in the
negotiation and drafting of this Agreement, they hereby agree that there shall
not be strict interpretation against either party in any review of this
Agreement in which interpretation of the Agreement is an issue.

8.11 Compliance with Internal Revenue Code Section 409A. The Employer and the
Executive intend that their exercise of authority or discretion under this
Agreement shall comply with section 409A of the Internal Revenue Code of 1986.
If when the Executive’s employment terminates the Executive is a specified
employee, as defined in section 409A of the Internal Revenue Code of 1986, and
if any payments under this Agreement, including Articles 4 or 5, will result in
additional tax or interest to the Executive because of section 409A, then
despite any provision of this Agreement to the contrary the Executive shall not
be entitled to the payments until the earliest of (x) the date that is at least
six months after termination of the Executive’s employment for reasons other
than the Executive’s death, (y) the date of the Executive’s death, or (z) any
earlier date that does not result in additional tax or interest to the Executive
under section 409A. As promptly as possible after the end of the period during
which payments are delayed under this provision, the entire amount of the
delayed payments shall be paid to the Executive in a single lump sum. If any
provision of this Agreement does not satisfy the requirements of section 409A,
the provision shall be applied in a manner consistent with those requirements
despite any contrary provision of this Agreement. If any provision of this
Agreement would subject the Executive to additional tax or interest under
section 409A, the Employer shall reform the provision. However, the Employer
shall maintain to the maximum extent practicable the original intent of the
applicable provision without subjecting the Executive to additional tax or
interest, and the Employer shall not be required to incur any additional
compensation expense as a result of the reformed provision. References in this
Agreement to section 409A of the Internal Revenue Code of 1986 include rules,
regulations, and guidance of general application issued by the Department of the
Treasury under Internal Revenue Code section 409A.

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the date first written above.

 

EXECUTIVE     CORPORATION/EMPLOYER     CenterState Banks, Inc.

/s/ Ernest S. Pinner

    By:  

/s/ Thomas E. Oakley

Ernest S. Pinner       Thomas E. Oakley     Its:   Compensation Committee
Chairman       of the Board of Directors

 

17